Citation Nr: 0507017	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-08 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1952 to 
October 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the Anchorage, Alaska, VA 
Regional Office (RO).  In a December 2004 decision, the Board 
found that new and material evidence has been received to 
reopen the veteran's claim.  The Board remanded the case to 
the RO for additional development.  The case is again before 
the Board. 


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is an acquired psychiatric disability 
otherwise related to such service.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
2001 RO letter, the July 2002 rating decision, and the March 
2003 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
December 2001 letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the December 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in December 2001, prior to the RO's decision to 
deny the claim in July 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records, including psychiatric evaluations.  The 
veteran was scheduled for a VA examination with etiology 
opinion pursuant to 38 C.F.R. § 3.159(c)(4), however the 
veteran failed to appear for his exam.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At this point the Board acknowledges that every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The veteran's April 1952 Report of Medical Examination prior 
to entering service expressly shows that the veteran's 
psychiatric status was clinically abnormal; moderate anxiety 
was reported.  Based on this record, the Board finds that the 
veteran is not entitled to the presumption of soundness for 
psychiatric disability because moderate anxiety was in fact 
noted at the April 1952 examination.  

The veteran then began active duty service in November 1952.  
In March 1953, the veteran was treated for anxiety attacks 
and chronic nervousness.  That same month the veteran 
received several forms of psychological testing.  At a March 
1953 evaluation, the veteran repeated his complaints of 
anxiety attacks that cause him to shake.  The evaluator found 
that the veteran was "immature" and reacted strongly to 
authoritative situations, but the evaluator found that he 
should be able to "continue with his duties 
satisfactorily."  The psychiatric case was closed a few 
weeks later.  The veteran was given an October 1954 medical 
evaluation prior to discharge was reflected that he was found 
to be "normal" in the psychiatric area.    

After reviewing the service records, the Board is led to the 
conclusion that a chronic acquired psychiatric disability was 
not manifested during service.  It is clear that military 
medical personnel noted psychiatric symptoms described as 
anxiety or nervousness, but it also appears that military 
medical personnel ultimately concluded that these symptoms 
were not indicative of a chronic acquired psychiatric 
disorder.  In other words, during the course of the veteran's 
service, it became the opinion of trained medical personnel 
that the psychiatric symptoms did not represent a chronic 
psychiatric disability.  

Post-service medical records appear to support a finding that 
a chronic psychiatric disability was not manifested during 
service.  In this regard, the Veteran filed his claim for an 
anxiety disorder in May 1993.  The veteran received an 
overall physical examination in August 1993 where his history 
of anxiety was noted.  The veteran was given a mental health 
examination for Compensation and Pension purposes in 
September 1993.  The VA medical office in Anchorage referred 
the veteran to a private psychiatrist for his examination.  
Doctor Wandal W. Winn, M.D. found no diagnosis of mental 
illness, but noted probable caffeinism.  The veteran reported 
at the exam that he did not believe he was mentally ill, 
however, he reported having some difficulty sleeping and had 
nightmares about death and burials.  Dr. Winn found that the 
veteran was alert, cooperative, well nourished, appropriately 
dressed, and in no acute distress.  Dr. Winn found no 
depressed mood, suicidal ideation, homicidal ideation, no 
hallucinations, and no delusions.  The veteran thought 
processes were logical and his retelling of historical 
information was internally consistent.  The veteran was 
oriented to time, place, and person.  Dr. Winn found his 
judgment unimpaired.  Dr. Winn assigned the veteran a Global 
Assessment Functioning (GAF) score of 75.  Dr. Winn did not 
recommend further psychiatric treatment but advised 
decreasing use of caffeine.  

The veteran's claim for service connection for a psychiatric 
disorder was denied by an April 1999 Board decision.  The 
veteran sought to reopen his claim in December 1999 and in 
September 2001 claiming his dreams were more frequent and 
more intrusive.  A November 1999 neurological examination 
found the veteran's mental status to be intact.  The veteran 
underwent a new mental health evaluation in September 2000 by 
the Veteran Center.  The examiner found that the veteran's 
appearance was appropriate with no signs of self neglect, 
above average intelligence, he was alert and attentive, had 
good eye contact, had a good memory, normal motor activity, 
and was fully oriented.  The veteran's judgment as to 
situations was appropriate but concerning individuals and 
institutions he was clouded by paranoia.  The examiner found 
his paranoid feelings to be signs of delusion.  The examiner 
found no disorganized thinking.  The veteran described having 
audio and visual hallucinations, but the veteran denied 
tactile, olfactory, gustatory, or somatic hallucinations.  
The examiner found the veteran's emotional responses shallow 
and his affect restricted.  The examiner did not find 
suicidal or homicidal intent.  The examiner found the veteran 
presented some signs of depression, especially sleep 
disturbance, but his score was well within normal limits on 
the Zung Depression Inventory.  The examiner found no 
"classic anxiety disorders" and found him not actively 
psychotic, despite some of his hallucinations.  The examiner 
diagnosed a psychotic disorder and paranoid personality 
disorder.  The examiner assigned the veteran a GAF score of 
65.  

The veteran was treated for his persistent nightmares in 
October 2000, February 2001, April 2001, and July 2001.  The 
veteran was prescribed Zyprexa and Paxil in connection with 
his dreams/hallucinations.  The staff psychiatrist on April 
2001 suggested that his dreams may represent his fear of 
death and the veteran may have had such fears in the 
military.  However, no medical opinion was given.  In the 
July 2001 treatment the veteran indicated that he could not 
recall any specific bad event in the military.  The staff 
psychiatrist again noted that his problems could be something 
buried before his military service, but again no medical 
opinion was offered.  

The veteran was evaluated again in November 2001 by a VA 
examiner.  His affect was found to be appropriate and all 
other symptoms were similar as before.  The examiner was 
concerned with the veteran's continued sleep disturbance.  
The examiner recommended a polysomnogram.  The examiner 
decided not to start any medications.  The examiner noted 
that the veteran had been on a number of medications in the 
past without much success, including anti-depressants like 
trazodone.  The veteran stated that diazepam helps 
occasionally.  The veteran's polysomnogram revealed severe 
obstructive sleep apnea syndrome.  

The veteran continued to be treated for his disturbing dreams 
in from the end of 2001 through the end of 2003.  The veteran 
kept a log of his various dreams from October 2002 forward.  
The veteran underwent another VA mental health evaluation in 
April 2003.  The examiner found the veteran appropriately 
dressed, attentive, cooperative, normal and coherent speech, 
speech of normal rate and rhythm, thinking logical, goal 
oriented, well organized, and orientated to time, place, and 
situation.  The examiner found that the veteran was not 
delusionally paranoid.  There was no evidence of any 
hallucinations or loose associations.  No evidence of 
homicidal or suicidal ideation.  The examiner found the 
veteran's memory excellent for his age and that he was quite 
intelligent.  His judgment was good and medicolegally intact.  
His mood was euthymic and his affect appropriate with some 
flatness.   

The VA examiner diagnosed parasomnia, but no psychiatric 
disorders.  The examiner explained that a diagnosis of sleep 
terror disorder was not appropriate.  The examiner stated 
that the veteran does not meet the diagnostic criteria for a 
psychotic illness.  The examiner also explained that a 
diagnosis of affective disorder was not currently 
appropriate.  The examiner noted that the veteran has alcohol 
dependence but it is in full remission.  The examiner also 
noted that the veteran had difficulty with caffeine in the 
past.  The examiner assigned the veteran a GAF score of 70.  
The examiner stated that in his opinion any vocational 
impairment the veteran may have is not related to his 
parasomnia.  The examiner further stated that he was "aware 
of no evidence . . . that would have indicated that 'military 
service caused the disability to increase beyond the normal 
disease progression.'"
             
Because of the differing diagnoses from the VA examinations 
the Board remanded this case in December 2004 for yet another 
VA examination with opinion.  A VA examination was scheduled 
in January 2005, however, the veteran failed to appear.  
Consequently, the Board must decide this case on the evidence 
now of record.

There appears to be some medical question as to whether the 
veteran has a current, chronic psychiatric disability.  Dr. 
Winn found no psychiatric disability at the September 1993 
examination despite the veteran's reports of anxiety and 
sleep disturbance.  The VA examiner in September 2000 
diagnosed a psychotic disorder and found that the veteran had 
audio and visual hallucinations.  However, the April 2003 VA 
examiner not only found no psychotic disorder but also 
concluded that the veteran did not meet the diagnostic 
criteria for a psychotic illness.  The veteran has not been 
diagnosed with an anxiety disorder, although anxiety is noted 
in some medical records.     

Even assuming that the veteran has a psychiatric disability, 
there is no persuasive supporting evidence of a causal 
relationship to service.  The veteran was not diagnosed with 
any psychiatric disability in-service.  Anxiety was noted on 
the veteran's entrance examination, yet when the veteran was 
psychiatrically tested during service the examiner found no 
disability.  The veteran was found to be psychiatrically 
"normal" on his examination prior to discharge.  The 
complaints of the veteran during service were of anxiety and 
nervousness; however, an anxiety disorder has never been 
diagnosed.  The first post-service mental health evaluation 
of record found no anxiety disorder and no psychiatric 
disorder.  In September 2000 the veteran was diagnosed with a 
psychotic disorder, almost fifty years after service.  This 
diagnosis came after findings of audio and visual 
hallucinations and very descriptive dreams of death.  None of 
these symptoms were present in-service.  Moreover, in the 
last examination the examiner found that the veteran's 
symptoms more clearly related to parasomnia and that the 
veteran's parasomnia is not related to service.  Based on the 
evidence currently of record, the Board concludes that the 
preponderance of such evidence is against entitlement to 
service connection for an acquired psychiatric disability.       


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


